DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments to Claims 1,16,21 in the submission filed 3/9/2022 are acknowledged and accepted.
New Claims 22-23 are acknowledged and accepted as the subject matter of the claims is similar to the subject matter of the originally filed claims.
Pending Claims are 1-8,12-23. Claims 9-11 were canceled previously.
Response to Arguments
Applicant’s arguments (see Remarks, 3/9/2022) have been considered and are persuasive. Rejection of Claims 1-8,12-21 is withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Suggs on 3/16/2022.
)	Claim 1
--On Line 23:  Change: “second dimension” To: --second direction—.
Allowable Subject Matter
Claims 1-8,12-23 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed over the cited art of record for instance (US 2011/0002019A1, US 2013/0063754 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a holographic projector, the projector in combination with limitations in Lines 1-18,24-27 of the claim, comprising:
“wherein a dimension  of the optical element in a third direction is smaller than a dimension  of the optical element in a fourth direction, the third direction  of the optical element being perpendicular to the fourth direction , wherein the first direction  of the light receiving member is generally parallel to the third direction  of the optical element and the second direction of the light receiving member is generally parallel to the fourth direction  of the optical element and wherein the cross-sectional shape of a light cone received by the optical element from the light receiving member is matched to a cross-sectional shape of the optical element.”

Claim 16 is allowed over the cited art of record for instance (US 2011/0002019A1, US 2013/0063754 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a holographic projection method, the method in combination with limitations in Lines 1-12,23-27 of the claim, comprising:
“wherein a dimension  of the optical element in a third direction is smaller than a dimension  of the optical element in a fourth direction, the third direction  of the optical element being perpendicular to the fourth direction , wherein the first direction  of the light receiving member is generally parallel to the third direction  of the optical element and the second direction of the light receiving member is generally parallel to the fourth direction  of the optical element and wherein the cross-sectional shape of a light cone received by the optical element from the light receiving member is matched to a cross-sectional shape of the optical element.”
Claims 17-18 are dependent on Claim 16 and hence are allowable for at least the same reasons Claim 16 is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









Jyotsna V DabbiExaminer, Art Unit 2872              					3/16/2022

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872